Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Icanute Energy, Inc., and John A. Upton,              Appeal from the 5th District Court of Cass
Appellants                                            County, Texas (Tr. Ct. No. 13-C-474).
                                                      Opinion delivered by Justice Moseley,
No. 06-14-00004-CV        v.                          Chief Justice Morriss and Justice Carter
                                                      participating.
Red River Ark-La-Tex Drilling, LLC,
Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellants to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Icanute Energy, Inc., and John A. Upton, pay all costs
of this appeal.


                                                      RENDERED MAY 6, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk